Name: 2007/597/EC: Commission Decision of 27 August 2007 concerning the non-inclusion of guazatine triacetate in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document number C(2007) 3979) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  wood industry;  marketing;  environmental policy;  health
 Date Published: 2007-09-01

 1.9.2007 EN Official Journal of the European Union L 230/18 COMMISSION DECISION of 27 August 2007 concerning the non-inclusion of guazatine triacetate in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (notified under document number C(2007) 3979) (Text with EEA relevance) (2007/597/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 2032/2003 of 4 November 2003 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market and amending Regulation (EC) No 1896/2000 (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. That list includes guazatine triacetate. (2) Pursuant to Regulation (EC) No 2032/2003, guazatine triacetate has been evaluated in accordance with Article 11(2) of Directive 98/8/EC for use in product-type 8, wood preservatives, as defined in Annex V to Directive 98/8/EC. (3) The United Kingdom was designated as Rapporteur Member State and submitted the competent authority report, together with a recommendation, to the Commission on 22 September 2006 in accordance with Article 10(5) and (7) of Regulation (EC) No 2032/2003. (4) The competent authority report was reviewed by the Member States and the Commission. In accordance with Article 11(4) of Regulation (EC) No 2032/2003, the findings of the review were incorporated in an assessment report by the Standing Committee on Biocidal Products at its meeting of 16 March 2007. (5) In the absence of critical data on leaching from a treated surface, on reproductive effects of guazatine in Daphnia magna and on degradation rates in water-sediment systems and soil, it is not possible to include guazatine triacetate in Annex I, IA or IB to Directive 98/8/EC for product-type 8. In addition, the United Kingdom competent authority carried out an environmental risk assessment using a realistic worst-case approach, which showed unacceptable risks to the environment. (6) The review of guazatine triacetate did not reveal any open questions or concerns to be addressed by the Scientific Committee on Health and Environmental Risks. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 Guazatine triacetate (CAS number 115044-19-4) shall not be included in Annexes I, IA or IB to Directive 98/8/EC for product-type 8. Article 2 For the purposes of the third subparagraph of Article 4(2) of Regulation (EC) No 2032/2003, this Decision shall apply from the day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 August 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. Directive as last amended by Commission Directive 2007/20/EC (OJ L 94, 4.4.2007, p. 23). (2) OJ L 307, 24.11.2003, p. 1. Regulation as last amended by Regulation (EC) No 1849/2006 (OJ L 355, 15.12.2006, p. 63).